Title: From George Washington to Major Peter Scull, 5 January 1778
From: Washington, George
To: Scull, Peter



Sir
Valley forge January 5: 1778.

A few days ago I recieved your Favor of the 27th Ulto. I wish it had

been on any other subject than that of your resignation, and am extremely sorry the situation of your Affairs should have made such an application necessary. I must request, Sir, if it can be done, that you will not entertain an idea of it. It is no time for Officers of merit in which class I consider you, to leave the Army. I know that the service has been less honorable, and attended with more distressing circumstances to the Officers, than I could have wished. These I hope will in a great measure be shortly removed, and that a reform & some regulations will take place, that will make the condition of the Officers more agreable and Commissions much more desirable than they have yet been. At any rate, I would wish you to decline the measure, till you see what Establishments may be come into. I am much obliged by your assurances of personal attachment and Am Sir Yr Most Obedt servt

Go: W—g—n

